Citation Nr: 1448415	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from August 1959 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case was subsequently returned to the RO in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In May 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

During the May 2014 hearing, the Veteran submitted additional evidence to the Board with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

In March 2009, the Veteran filed a request for an extension to file a notice of disagreement with the November 2006 RO decision.  The RO did not adjudicate whether the Veteran's March 2009 statement could be considered an untimely notice of disagreement or grant an extension to file a notice of disagreement with the November 2006 decision.  Instead, the RO proceeded with the case as if the issue was whether new and material evidence had been received to reopen the claim.  The only issue that has been appealed to the Board is the issue of whether new and material evidence had been received to reopen a claim for service connection for PTSD.  The Board finds that the RO implicitly denied the Veteran's request for an extension to file a notice of disagreement in its September 2009 denial.  Therefore, the Board will proceed with adjudication of this issue below.

The issue of service connection for PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was last denied in a November 2006 decision of the RO.

2.  The evidence received since the November 2006 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for PTSD is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In November 2006, the Veteran's claim for service connection for PTSD was denied by the RO.  Notice of this decision was mailed the same month.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a statement regarding service connection for PTSD in March 2009, more than a year following notice of the November 2006 decision.  Although the Veteran requested an extension of time for filing a notice of disagreement (NOD) due to his spouse's sickness and death in the March 2009 statement, the RO proceeded with the case as though the issue was whether new and material evidence had been received to reopen a claim for service connection for PTSD.  The Board finds that implicit in the RO's decision to deny reopening service connection for PTSD was a decision to deny an extension of time to file an NOD.  As no notice of disagreement was filed within one year of receiving notice of the November 2006 decision, the November 2006 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because medical evidence showed that the Veteran's PTSD was due to a non-service related railroad accident.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after November 2006] evidence bears directly and substantially upon these matters. 

Since November 2006, the Veteran submitted an October 2010 statement by a friend and co-worker.  This friend reported that when he was the Veteran's roommate during a conference in 1974, he witnessed the Veteran experience nightmares.  When the Veteran woke up, he explained that he had nightmares about the Panama Riots.  This evidence shows that the Veteran may have experienced PTSD symptoms following his military service but prior to the train accidents.  The first train accident reported by the Veteran was in 1986 several years after this reported nightmare episode.  The Veteran also submitted a statement by R.R., an employee of the Norfolk Southern Railway Company in Ashville.  The letter insinuates that this employee had known the Veteran prior to the train accidents.  R.R. stated that he had known for years that the Veteran was suffering from a nervous condition related to his military service.  He acknowledged that he advised the Veteran to withhold from the railroad company's appointed psychologist any information pertaining to his condition that was acquired while he was in the military because R.R. thought that the railroad company would argue that the Veteran's PTSD was caused by his military and not the railroad.  This evidence also suggests that the Veteran had a nervous disorder prior to the railroad accidents.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for PTSD, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for PTSD, the appeal to this extent is granted.






REMAND

The Board finds that the Veteran should be afforded a VA examination for his claimed PTSD diagnosis.  The Veteran claims that his PTSD was a result of two experiences during his military service.  First, the Veteran and his family were trapped in their home for 36 hours during riots in Panama in 1964.  Rioters tried to enter their home.  Second, the Veteran was driving a vehicle in the Dominican Republic when the passenger of the car was shot by sniper fire.  

The Veteran has submitted documentary evidence of the Panama riots that occurred during his period of service when he was stationed in Panama.  The Board finds such service constitutes exposure to hostile military or terrorist activity.  

The Veteran has also experienced, however, traumatic events while working for the railroad after service.  The Veteran claims that his PTSD began during his military service and was later exacerbated by the railroad accidents.  A VA examiner should provide an opinion as to whether the Veteran's current PTSD diagnosis is due to military stressors.   

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since March 2009 and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present PTSD.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated PTSD. 

The examiner should be advised that the Veteran reports two traumatic episodes that occurred during service.  First, the Veteran reported that he and his family were trapped in their home for 36 hours during riots in Panama in 1964.  Rioters also tried to enter their home.  The Veteran has also experienced traumatic events while working for the railroad after service.  The first train accident occurred in 1986.  The Veteran claims that his PTSD began during his military service and was later exacerbated by railroad accidents.  

A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

A complete rationale for all opinions expressed should be provided in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that it addresses the questions presented.  If PTSD is diagnosed and found to be attributed in terms of an in-service event, solely to the sniper episode in the Dominican Republic, then action should be taken to corroborate that claimed stressor.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


